Citation Nr: 0332097	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  98-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal 
with regard to a September 1994 rating decision in which 
initial 10 percent disability ratings were assigned for 
bilateral plantar warts.

2.  Entitlement to service connection for bilateral 
subluxated metatarsophalangeal joints and bilateral traumatic 
arthritis of the feet.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an initial disability rating in excess of 
10 percent for plantar warts of the right foot.

5.  Entitlement to an initial disability rating in excess of 
10 percent for plantar warts of the left foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision, a 
February 1997 rating decision, and a February 1997 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In the January 1994 rating decision, the RO denied service 
connection for headaches.  In the February 1997 rating 
decision, the RO denied ratings in excess of 10 percent for 
plantar warts of the right and left feet, and held that new 
and material evidence had not been received to reopen a claim 
of service connection for subluxated metatarsophalangeal 
joints.  In the February 1997 determination, the RO held that 
the veteran had not filed a timely substantive appeal with 
regard to a September 1994 rating decision in which initial 
10 percent disability ratings were assigned for plantar warts 
of each foot.

In November 2000, the veteran and his spouse presented oral 
testimony at a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge; a transcript of which has 
been associated with the claims file.

In June 2001, the Board remanded the issues on appeal for 
further development and adjudicative action.  Among other 
things, the Board directed the RO to issue a statement of the 
case on the following issues: (1) whether the veteran filed a 
timely substantive appeal with regard to a September 1994 
rating decision in which initial 10 percent disability 
ratings were assigned for plantar warts of each foot; and (2) 
whether new and material evidence had been received to reopen 
a claim of service connection for subluxated 
metatarsophalangeal joints.  The veteran has perfected an 
appeal on those two issues.

Although the RO has reviewed the claim regarding subluxated 
metatarsophalangeal joints as a new and material claim, the 
RO did not formally adjudicate a de novo claim for service 
connection for that disorder.  However, the RO indicated in a 
June 1995 supplemental statement of the case (SSOC) and a 
June 1995 rating decision that the subluxated 
metatarsophalangeal joints were unrelated to the service-
connected bilateral plantar warts and that, therefore, higher 
disability ratings for the plantar warts were not warranted.  
Pursuant to the Board's remand, the RO issued an SSOC in 
which the merits of the issue were appropriately discussed.  
Also, the medical evidence reflects that the veteran has 
traumatic arthritis in the feet, bilaterally, as secondary to 
the same alleged in-service injury that assertedly caused the 
subluxated metatarsophalangeal joints.  A December 2002 
statement of the case (SOC) reflects that the RO addressed 
that evidence.  The Board considers that it has jurisdiction 
of the issue of service connection for subluxated 
metatarsophalangeal joints and traumatic arthritis of the 
feet as stated on the title page, and that in light of the 
decision below, any procedural deficiencies are harmless 
error.

In light of the decision below as to the timeliness of a 
substantive appeal with regard to the September 1994 rating 
decision in which initial 10 percent disability ratings were 
assigned for plantar warts of each foot, the issues 
pertaining to increased ratings for the bilateral plantar 
warts are as stated on the title page.

The following issues are addressed in the remand below: (1) 
entitlement to service connection for headaches; (2) 
entitlement to an initial disability rating in excess of 10 
percent for plantar warts of the right foot; and (3) 
entitlement to an initial disability rating in excess of 10 
percent for plantar warts of the left foot.

In the April 2001 remand, the Board referred back an issue of 
entitlement to a clothing allowance.  This claim has not been 
adjudicated.  Additionally, a December 2000 VA outpatient 
treatment record reflects that the veteran asserted that the 
Board told him that an increased rating for his service-
connected post-traumatic stress disorder (PTSD) was 
warranted.  While the transcript of the Travel Board hearing 
does not support his assertion, that record is, nonetheless, 
an informal claim for an increased rating for PTSD.  See 
38 C.F.R. §§ 3.155, 3.157 (2003).  These matters are referred 
to the RO for initial consideration and appropriate 
adjudicative action as warranted.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent and probative evidence shows that the 
statement received by the RO on July 6, 1995, is a timely 
filed substantive appeal with regard to the September 1994 
rating decision in which initial 10 percent disability 
ratings were assigned for bilateral plantar warts.

3.  The competent and probative evidence shows that the 
bilateral subluxation of the  metatarsophalangeal joints and 
bilateral traumatic arthritis of the feet were caused by an 
in-service injury.




CONCLUSIONS OF LAW

1.  The veteran filed a timely substantive appeal with regard 
to the September 1994 rating decision in which initial 10 
percent disability ratings were assigned for plantar warts of 
each foot.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§§ 3.102, 20.200, 20.202, 20.302 (2003).

2.  Bilateral subluxated metatarsophalangeal joints and 
bilateral traumatic arthritis of the feet resulted from a 
personal injury suffered in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of a Substantive Appeal

A. Factual Background

In the September 1994 rating decision, the RO granted service 
connection for bilateral plantar warts and assigned a 10 
percent disability rating for each foot.  In an October 3, 
1994, letter, the RO notified the veteran of that rating 
decision.  The veteran filed a timely notice of disagreement 
with the assignment of the 10 percent disability ratings, and 
the RO issued an SOC in February 1995.  

On May 12, 1995, the RO received a statement from the veteran 
in which he stated that he was submitting "new and material 
evidence for possible increase due to" the worsening of his 
service-connected bilateral plantar warts.  He enclosed VA 
medical records.  

The RO mailed an SSOC to the veteran on June 17, 1995.  The 
SSOC was dated June 10, 1995.  

In a notice letter with the SSOC, the RO informed the veteran 
that they had not received from the veteran a "VA Form 9, 
Substantive Appeal," which was sent to him with the SOC.  
The RO stated that they must receive a "substantive appeal 
or its equivalent in correspondence" before his case could 
be prepared for Board consideration.  The RO also indicated 
that if they did not receive a substantive appeal or a 
request for an extension of time within 60 days, they would 
close their records.  They, however, also said that his 
appellate rights expired on October 3, 1995.  

Also, the RO issued a rating decision on June 10, 1995, in 
which increased ratings for bilateral plantar warts were 
denied.  In a June 17, 1995, letter, the RO notified the 
veteran of that rating decision; the RO enclosed a copy of 
the rating decision with the notice letter.

As noted above in the introduction section of this decision, 
in both the June 1995 SSOC and the June 1995 rating decision, 
the RO indicated that the subluxated metatarsophalangeal 
joints were unrelated to the service-connected bilateral 
plantar warts and that, therefore, higher disability ratings 
for the plantar warts were not warranted.

The veteran did not submit a VA Form 9 within one year of the 
October 3, 1994, notice of the September 1994 rating 
decision. 

On July 6, 1995, however, the RO received a statement from 
the veteran.  In the statement, the veteran indicated that he 
was responding to a letter dated June 10, 1995.  He stated 
that the decision regarding the subluxated 
metatarsophalangeal joints not being related to his service-
connected bilateral plantar warts was incorrect.  He referred 
to specific medical evidence to support his assertion.  He 
then said that he wanted his claim to be amended to reflect 
that the subluxated metatarsophalangeal joints were the 
primary disorder and that they caused the plantar warts, a 
secondary disorder.  He asked that VA reconsider their 
decision and reevaluate his worsening service-connected 
bilateral foot disorder.  He stated that he felt that he had 
submitted plenty of evidence to support his claim.

In May 1996, the veteran submitted a VA Form 9 along with a 
copy of the statement received by the RO in July 1995.  In 
the February 1997 letter, the RO informed the veteran that no 
action was being taken on the VA Form 9 submitted in May 1996 
because his appellate rights expired in October 1995.  The 
veteran perfected an appeal on that determination that he had 
not filed a timely substantive appeal with regard to the 
September 1994 rating decision assigning initial 10 percent 
disability ratings for bilateral plantar warts.

B.  Legal Criteria

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  See 
38 C.F.R. § 20.202.  

If the SOC or any prior SSOC addressed several issues, a 
substantive appeal must either indicate that the appeal is 
being perfected to all of those issues or must specifically 
identify the issues being appealed.  A substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determinations - or determinations - being 
appealed.  See id; Archbold v. Brown, 9 Vet. App. 124, 132 
(1996).  

To the extent feasible, the argument should relate to the 
specific items in the SOC or any prior SSOC.  The Board will 
construe such arguments in a liberal manner for determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination - or determinations - being 
appealed.  Proper completion and filing of a substantive 
appeal are the last actions the appellant needs to take to 
perfect an appeal.  See 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  See 38 C.F.R. § 20.302(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

C.  Analysis

1.  Preliminary Matter: Duty to Assist and Notify

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether the veteran 
filed a timely substantive appeal has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a favorable finding.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

2.  Timeliness of a Substantive Appeal

As the RO did not receive a VA Form 9 from the veteran within 
one year of the October 3, 1994, notice of the September 1994 
rating decision in which initial 10 percent ratings were 
assigned for bilateral plantar warts, the question is whether 
the RO received a statement within the one-year time period 
that was correspondence containing the necessary information 
to be a substantive appeal on the issues of the assignments 
of initial 10 percent ratings for bilateral plantar warts.

The statement received by the RO on July 6, 1995, refers to a 
letter dated June 10, 1995.  As both the rating decision and 
the SSOC were dated June 10, 1995, but not mailed until June 
16, 1995, it is unclear whether the veteran was referring to 
the rating decision or the SSOC.  Likewise, it is unclear 
from the veteran's argument regarding the RO's determination 
of a lack of relationship between the subluxated 
metatarsophalangeal joints and plantar warts whether he was 
addressing the finding in the rating decision or the SSOC, as 
both documents contain the same language regarding the RO's 
conclusion.  The veteran, however, could have been referring 
to both documents.

Despite such ambiguities, the veteran identified the issues 
in dispute and made specific arguments relating to errors of 
fact or law made by the RO in reaching their determinations 
that only 10 percent disability ratings were warranted for 
the bilateral plantar warts.  The veteran indicated that VA 
should reconsider its decision and reevaluate his service-
connected bilateral foot disorders.  While the veteran could 
have indicated a clear intent to "petition the Board of 
Veterans' Appeals for relief" (language from a VA Form 9), 
the Board finds that, giving the veteran the benefit of the 
doubt, the statement received on July 6, 1995, reflects an 
intent to perfect an appeal on the assignments of initial 10 
percent disability ratings for bilateral plantar warts, 
especially since the veteran had already expressed a desire 
for appellate review by filing a notice of disagreement.  See 
38 C.F.R. §§ 3.102, 20.201, 20.202 (2003).

In light of the fact that there was an intent to perfect an 
appeal, the statement, for reasons noted above, otherwise 
contains the necessary information to be an adequate 
substantive appeal.  See 38 C.F.R. § 20.202; Archbold, 9 Vet. 
App. at 132.  As reported above, that statement was received 
within the requisite one-year period.  See 38 C.F.R. § 
20.302. 

Therefore, the competent and probative evidence shows that 
the statement received by the RO on July 6, 1995, is a timely 
filed substantive appeal with regard to the September 1994 
rating decision in which initial 10 percent disability 
ratings were assigned for bilateral plantar warts.  
38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.102, 20.200, 
20.202, 20.302.

In light of the Board's conclusion above, the Board does not 
have to address whether the statement received by the RO on 
May 12, 1995, was a timely filed substantive appeal.

II.  Service Connection for Bilateral Subluxated 
Metatarsophalangeal Joints 
and Bilateral Arthritis of the Feet

A.  Factual Background

Service medical records reflect that in May 1968 the veteran 
had a plantar wart on one of his feet, which was trimmed 
down.  On separation examination, the veteran denied having 
had any foot trouble.  The feet were normal on examination.  
Letters to the U.S. Army Administration Center dated in 1970 
show that the veteran fractured the midshaft of the left 
tibia and fibula after his period of active duty.

Private medical records of B. Glass, D.P.M., reflect that in 
1994 the podiatrist noted that the lesions on the balls of 
the feet did not have the characteristic appearances of a 
plantar verruca.  The diagnoses included bilateral 
intractable plantar keratoses.  X-rays were ordered.  In 
January 1995, Dr. Glass noted that X-rays revealed an old 
fracture of the third metatarsal of the left foot, which 
probably accounted for the large calluses beneath the second 
and fourth metatarsal heads of the left foot.  Dr. Glass 
indicated that when the veteran was informed of the finding 
of a fracture, he stated that he injured his foot when 
jumping off a helicopter in service and that he had to rest 
his foot for several weeks afterwards.  The diagnoses 
included an old fracture of the third metatarsal of the left 
foot and bilateral intractable plantar keratoses.

A VA outpatient treatment record dated in April 1995 from a 
podiatry section shows that the veteran had a history of 
painful bilateral calluses since 1968.  The doctor noted that 
the veteran had been treated in the past for possible 
verruca.  The doctor also reported that the veteran had 
subluxated metatarsophalangeal joints, second through fifth 
bilaterally, with very prominent metatarsal heads that were 
causing secondary calluses.   The diagnoses were bilateral 
subluxated metatarsophalangeal joints and bilateral painful 
calluses.

In a June 1995 statement, Dr. Glass said that based on the 
veteran's reporting of jumping from helicopters 10 to 12 feet 
off the ground during service, it was his opinion that the 
old healed stress fracture of the left third metatarsal head 
could be the result of an in-service injury.  

The veteran underwent a VA foot examination in October 1998.  
He reported that he started having left foot pain in service, 
accompanied by swelling, blisters and bleeding.  X-rays of 
the feet were negative.  Following a physical examination, 
the diagnosis was bilateral foot osteoarthritis, clinically.  

The veteran was afforded a VA scars examination in November 
1999.  He reported that during active service from 1967 to 
1969 he had pain in both feet after jumping from helicopters 
and planes with heavy loads.  He said that he had discomfort 
the day after a jump in 1968, for which he went to a field 
medic and was given Darvon.  He stated that he noticed 
swelling in the left foot three to four days later and that 
he went to a MASH unit, where medics scraped his left foot 
lesion.

X-rays of the feet revealed mild degenerative osteoarthritic 
changes involving the tarsal joints and big toes with 
evidence of a minor calcaneal spur bilaterally.  The 
diagnosis was disfigured plantar surface of the feet, both 
left and right, with areas of callus formation and 
induration.  The examiner opined that the osteoarthritis was 
not connected to the plantar induration and callus formation.

At the November 2000 Travel Board hearing, the veteran's 
spouse asserted that a break in the bones, as found on X-
rays, caused the veteran's plantar warts.  Transcript. at 7.

The veteran underwent a VA skin examination in October 2002.  
Physical examination of the feet revealed large callosities 
over the first and third metatarsal heads bilaterally.  The 
diagnosis was metatarsal head foot calluses secondary to 
metatarsal misalignment, probably misdiagnosed as verruca 
plantaris for many years.

The veteran was afforded a VA fee-basis podiatry examination 
in November 2002. He reported that he jumped from a 
helicopter in 1968, causing a fracture injury to both feet.  

X-rays revealed an old fracture with dorsal shortening and 
displacement of the left third metatarsal head.  In the left 
foot, there were also exostoses and hypertrophic bone 
formation at the bases of the fourth and fifth metatarsal 
cuboid joints.  In the right foot, there were a diastasis 
between the first and second metatarsal bases, decreased 
joint spacing of the tarsometatarsal joints, hypertrophic 
exostoses in the midfoot joints, and overall lateral 
deviation of the forefoot and midfoot.  In the right ankle, 
there was decreased joint space and multiple dorsal 
osteophytes of the talonavicular and cuneiform joints along 
with thinning in those joints.

The impressions included evidence of a metatarsal fracture in 
the left foot and  bilateral traumatic arthritis.  The 
examiner noted that the bone changes were consistent with 
injury and secondary hypertrophic/arthritic changes over 
time.  The examiner also indicated that there was evidence of 
an old left metatarsal fracture, which due to displacement as 
well as skin surgery to enucleate a "wart" caused a painful 
left foot with metatarsalgia.  The examiner opined that the 
changes seen on examination could certainly be consistent 
with injuries suffered years ago and that such changes caused 
the present secondary arthritic changes.

In a December 2002 rating decision, the RO granted service 
connection for bilateral metatarsalgia as secondary to the 
service-connected bilateral plantar warts.

In a December 2002 addendum, the VA fee-basis examiner noted 
that the veteran had multiple foot problems - plantar warts 
that had been enucleated, metatarsalgia from an uneven 
metatarsal parabola, and traumatic arthritic changes.  As for 
the arthritis, the examiner noted that the protective 
cartilages in his midfoot joints were completely gone and 
that multiple osteophyte formation and subluxation of the 
feet (basically bone-on-bone articulations) were present.



B.  Legal Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be the following: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease, such as 
arthritis, to a degree of 10 percent within one year from 
date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2003).

In the regulations implementing the VCAA, competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R § 3.159(a)(1) (2002).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

C.  Analysis

1.  Preliminary Matter: Duty to Assist and Notify

The Board is satisfied that all necessary development 
pertaining to the issue of service connection for bilateral 
subluxated metatarsophalangeal joints and bilateral arthritis 
has been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a favorable finding.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the VBA AMC would only serve to 
further delay resolution of the claim.  Bernard, 4 Vet. App. 
at 392-94.

2.  Service Connection

The VA and private medical records show current diagnoses of 
bilateral subluxated metatarsophalangeal joints and bilateral 
arthritis.  Hickson, 12 Vet. App. at 253.

The veteran has reported that he had an in-service bilateral 
foot injury, which he is competent to report.  See 38 C.F.R. 
§ 3.159.  While there is no record in the service medical 
records of the veteran injuring his feet by jumping from a 
helicopter, a service medical record shows that he was 
treated for a plantar wart.  That service medical record is 
not inconsistent with the veteran's assertion.  While the 
veteran denied having had any foot trouble on separation and 
the report of the separation examination reveals that the 
feet were normal, the evidence is, nonetheless, at least in 
equipoise regarding whether the veteran had an in-service 
bilateral foot injury.  See U.S.C.A. § 5107; Alemany, 9 Vet. 
App. at 519-20.

Resolving such doubt in the veteran's favor, the claim for 
service connection for bilateral subluxated 
metatarsophalangeal joints and bilateral traumatic arthritis 
of the feet turns to the question of whether the competent 
and probative evidence establishes that the current 
disabilities were actually incurred in or aggravated by the 
veteran's active service or due to an injury incurred or 
aggravated by the veteran's active service.  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000).

Four doctors addressed the etiology of the bilateral 
subluxated metatarsophalangeal joints.  In April 1995, a VA 
doctor in a podiatry section indicated that the bilateral 
subluxated metatarsophalangeal joints caused the bilateral 
calluses, a service-connected disorder.  Furthermore, in 1994 
Dr. Glass noted that the service-connected lesions did not 
have the characteristic appearance of plantar warts.  In the 
June 1995 statement, he opined that the old healed stress 
fracture of the left third metatarsal head could be the 
result of an in-service injury.  Moreover, the October 2002 
VA skin examiner diagnosed metatarsal head foot calluses 
secondary to metatarsal misalignment, probably misdiagnosed 
as verruca plantaris for many years.  Additionally, X-rays 
taken in conjunction with the November 2002 VA fee-basis 
examination revealed displacement of the left third 
metatarsal head, a diastasis between the right first and 
second metatarsal bases, and overall lateral deviation of the 
right forefoot and midfoot.  The November 2002 VA examiner, a 
podiatrist, opined that the bone changes could certainly be 
consistent with injuries suffered years ago.

Even though some of these opinions are based on a history 
given by the veteran and there is evidence of post-service 
fracture of the left tibia and fibula, the Board still 
accords significant probative value to these opinions, 
especially since some of the doctors were specialists in 
podiatry.  The Board notes that these are the only nexus 
opinions in the claims file.  There is no contrary competent 
medical opinion of record regarding the etiology of the 
bilateral subluxated metatarsophalangeal joints.

The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of a nexus between the veteran's current 
disability and his in-service bilateral foot injury.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

The next matter is whether the bilateral arthritis of the 
feet is related to the in-service bilateral foot injury.  

On the one hand, the November 1999 VA examiner opined that 
that the osteoarthritis was not connected to the plantar 
induration and callus formation.  On the other hand, the 
November 2002 VA fee-basis examiner indicated that the 
arthritis was traumatic in nature and that it was caused by 
the bone changes resulting from the reported in-service 
bilateral foot injury.

The November 2002 VA fee-basis examiner was a podiatrist 
whereas it is unknown whether the November 1999 VA examiner 
was a specialist in podiatry. Also, the November 1999 VA 
examiner did not address whether the arthritis was related to 
in-service trauma; instead, he merely stated it was unrelated 
to the service-connected plantar warts.  Therefore, the Board 
gives significant weight to the opinion of the November 2002 
VA fee-basis examiner and finds that the evidence is at least 
in equipoise regarding whether the bilateral traumatic 
arthritis of the feet is due to an in-service bilateral foot 
injury or condition, as opposed to a post-service cause.  See 
U.S.C.A. § 5107; Alemany, 9 Vet. App. at 519-20.

The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of a nexus between the veteran's current 
disability and an in-service bilateral foot injury.  Savage, 
10 Vet. App. at 493-98.

In sum, the Board finds that the veteran's bilateral 
subluxated metatarsophalangeal joints and bilateral traumatic 
arthritis of the feet, claimed as residuals of an in-service 
injury, are linked to active service, thereby warranting 
entitlement to grants of service connection.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Hickson, 12 Vet. App. 
at 253.


ORDER

The veteran filed a timely substantive appeal with regard to 
the September 1994 rating decision in which initial 10 
percent disability ratings were assigned for bilateral 
plantar warts.

Entitlement to service connection for bilateral subluxated 
metatarsophalangeal joints and bilateral traumatic arthritis 
of the feet is granted.





REMAND

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2002).

Although the RO mailed a development letter to the veteran in 
October 2002, the RO did not provide the appellant a 
development letter consistent with the notice requirements of 
the VCAA, as clarified by Quartuccio, supra, on the issues 
remaining on appeal.

A May 2000 VA orthopedic consult reflects that an orthopedic 
surgeon noted that the veteran had a flat foot deformity in 
the right foot due to osteoarthritic changes.  In light of 
the grant of service connection for traumatic arthritis of 
the right foot, the issue of service connection for flat feet 
has been reasonably raised.  Norris v. West, 12 Vet. App. 
413, 420 (1999); Perry v. West, 12 Vet. App. 365, 368 (1999).

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

In this case, the issue of service connection for flat feet 
is inextricably intertwined with the issue of entitlement to 
initial disability ratings in excess of 10 percent for 
bilateral plantar warts because of an overlap in 
symptomatology in rating those disorders.  38 C.F.R. §§ 4.14, 
4.71a, Diagnostic Codes 5276, 7804 (2002); Harris,1 Vet. App. 
at 183.

The report of a May 1994 VA skin examination reflects that 
the examiner noted that the veteran's headaches may be due to 
an in-service fever or secondary to some phase of PTSD.  
While the RO considered the issue of service connection on a 
direct basis, it did not consider it as secondary to, or part 
and parcel of, the service-connected PTSD.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000).

In addition, there is no indication that the RO attempted to 
obtain any records from the VA outpatient clinic in Lubbock, 
Texas, as required by the directives of the June 2001 Board 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
However, the veteran stated in a statement dated in September 
2002 that all treatment records were at Big Springs VAMC.  
Therefore, no further attempt to obtain records from Lubbock 
is necessary.

Inasmuch as the case must be remanded to the VBA AMC for 
above-mentioned reasons, the VBA AMC will be asked to 
accomplish additional development - obtaining records and 
affording the veteran VA examinations.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
letter is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is REMANDED for the following action: 

1.  The VBA AMC should obtain any 
temporary claims file for the appellant 
from the RO.

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
him for headaches or post-traumatic 
stress disorder since service.  After 
obtaining appropriate authorization, the 
VBA AMC should attempt to obtain any 
medical records identified by the veteran 
that are not already in the claims file.  

4.  In any event, the VBA AMC should 
obtain copies of up-to-date treatment 
records of the veteran from the VA 
medical center in Big Springs, Texas, for 
the periods from 1990 to October 1996 and 
from September 2002 to the present. 

5.  The veteran should be scheduled for a 
comprehensive VA examination to determine 
the nature and extent of his service-
connected bilateral planter calluses and 
other foot disorders.  His entire claims 
folder must be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
The report of examination should include a 
detailed account of all manifestations of 
podiatric pathology found to be present.  
All necessary special studies or tests 
including X-rays, if indicated, are to be 
accomplished.  The examiner should 
indicate whether acquired pes planus is 
present in either foot.  

For acquired pes planus, if found in each 
foot, the examiner should render an 
opinion on whether it is at least as 
likely as not (i.e., probability of 50 
percent) that it was incurred or 
aggravated during active service.  

For acquired pes planus found and/or any 
left foot lesion or residuals found that 
the examiner determines were not incurred 
or aggravated during active service, the 
examiner should render an opinion on 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that it 
was caused or aggravated by the service-
connected bilateral plantar calluses, 
bilateral subluxated metatarsophalangeal 
joints, and/or bilateral traumatic 
arthritis of the feet.  

If the bilateral plantar warts, bilateral 
subluxated metatarsophalangeal joints, 
and/or bilateral traumatic arthritis of 
the feet has/have aggravated any acquired 
pes planus, the examiner should quantify 
the level of increased symptomatology 
resulting therefrom.  If the examiner is 
not able to ascertain or quantify the 
degree of disability over and above that 
existing prior to the aggravation, it 
should be stated for the record.  

The examiner should note the length and 
width of each residual scarring from 
plantar calluses/warts.  The examiner 
should determine the following for each 
residual scarring: whether it is deep or 
superficial; whether it causes limited 
motion; whether it is painful on 
objective demonstration; whether it is 
tender on objective demonstration; 
whether it is poorly nourished with 
repeated ulcerations; and whether it is 
unstable.

The examiner should also comment on any 
interference with employment that is 
caused by the bilateral plantar calluses 
and any other service-connected or 
related foot disorder.

The rationale for all conclusions should 
be provided.

6.  The veteran should be scheduled for a 
comprehensive VA examination to determine 
the nature and extent of any current 
headache disorder.  His entire claims 
folder and a separate copy of this remand 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
The report of examination should include a 
detailed account of all manifestations of 
headache pathology found to be present.  
All necessary special studies or tests, if 
indicated, are to be accomplished.  All 
current diagnosed headache disorders must 
be reported.  

For each current diagnosed headache 
disorder, the examiner should render an 
opinion on whether it is at least as 
likely as not (i.e., a probability of 50 
percent) that it was incurred or 
aggravated during active service.  

For each current diagnosed headache 
disorder that the examiner determines was 
not incurred or aggravated during active 
service, the examiner should render an 
opinion on whether it is at least as 
likely as not (i.e., a probability of 50 
percent) that it was caused or aggravated 
by or is part and parcel of (a symptom of) 
the service-connected PTSD.  

If the PTSD aggravated any current 
separate headache disorder, the examiner 
should quantify the level of increased 
symptomatology resulting therefrom.  If 
the examiner is not able to ascertain or 
quantify the degree of disability over and 
above that existing prior to the 
aggravation, it should be stated for the 
record.  

The rationale for all conclusions should 
be provided.

7.  The VBA AMC should review the 
examination reports.  If they are not 
responsive to the Board's instructions, 
they should be returned to the examiners 
as inadequate.

8.  Thereafter, the VBA AMC should 
readjudicate the claim of increased 
ratings for bilateral plantar warts with 
consideration of 38 C.F.R. § 3.321 (2003), 
the old and revised criteria for rating 
skin disorders, and Fenderson v. West, 12 
Vet. App. 119 (1999); readjudicate the 
claim of service connection for headaches, 
on a direct basis and as secondary to, or 
part and parcel of, the service-connected 
PTSD with consideration of 38 C.F.R. 
§ 3.310(a) (2003) and Allen v. Brown, 7 
Vet. App. 439 (1995); and similarly 
adjudicate claim of entitlement to service 
connection for bilateral flat feet.  Any 
further development deemed necessary to 
these adjudications should be 
accomplished.

For any new issue that is adjudicated and 
denied, the veteran must be notified of 
the need to file a notice of disagreement 
if he intends to appeal the decision.  

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



